Case 2:19-cr-20452-VAR-EAS ECF No.1 filed 06/06/19 PagelD.1 Page1of5

 

AUSA:  Jihan Willams Telephone: (3) 3) 226-9520
AO 91 (Rev. L1/LL) Criminal Complaint Special Agent: Joshua Lay (ATF) Telephone: (313) 202-3400
UNITED STATES DISTRICT COURT ™
for the ;

Eastern District of Michigan

United States of America
¥.

Trevon BRYANT .
Case: 2:19-mj-30321

Judge: Unassigned,
Filed: 06-06-2019 At 11:44 AM
CMP USA V. BRYANT (LH)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s} of June 6, 2019 in the county of Wayne County in the
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
Title 26 U.S.C. § 5681(d) Possession of an unregistered firearm
Title 26 U.S.C, § 5681(k) Possession of an imported firearm

This criminal complaint is based on these facts:

(_] Continued on the attached sheet.

  
    

 

Cémplainant’s signature

pecial Agent ua Loy, ATF

Printed name and title n

Sworn to before me and signed in my presence

JUN 0 6 2019 Si UWipages

Date: Judge's signature

City and state: Detroit, Michigan Hon. Mona Majzoub, United States Magistrate Judge
Printed name and title
Case 2:19-cr-20452-VAR-EAS ECF No.1 filed 06/06/19 PagelD.2 Page 2of5

INTRODUCTION

1, Special Agent (S/A) Joshua Loy, being first duly sworn, hereby depose
and state as follows:

l. I have personal knowledge of the facts set forth in this affidavit with
the exception of the matters expressly stated to be based upon information and
belief.

2. I make this affidavit with persona! knowledge based on my
participation in this investigation, including witness interviews by myself and/or
other law enforcement agents, communications with others who have personal
knowledge of the events and circumstances described herein, and information
gained through my training and experience. The information outlined below is
provided for the limited purpose of establishing probable cause and does not
contain all details or all facts of which | am aware relating to this investigation.

3. In preparing this affidavit, I have been assisted by S/A Michael
DeVantier. S/A DeVantier has been a S/A with the Bureau of Alcohol Tobacco
Firearms and Explosives (ATF) for approximately ten years, and Customs and
Border Protection Officer for approximately eight years. S/A DeVantier has been
an affiant on numerous search and arrest warrants resulting in the seizure of large
amounts of illegal narcotics and firearms.

4, I have been employed as an S/A with ATF one (1) year. lam

-|-
Case 2:19-cr-20452-VAR-EAS ECF No.1 filed 06/06/19 PagelD.3 Page 3o0f5

currently assigned to the Detroit, Michigan Field Division, Group 4, where | am
tasked with investigating violations of firearms and narcotics laws. I have been
involved in investigations involving violations of federal firearms and narcotics
laws, which have resulted in the seizure of firearms and narcotics. In addition, I
have graduated from Ferris State University with a B.S. in Criminal Justice, an
M.S in Criminal Justice from the University of Cincinnati, the Federal Law

Enforcement Training Center, and the ATF Special Agent Basic Training.

5. lam currently conducting an investigation into the violation of federal
firearm laws by Trevon BRYANT (B/M, DOB XX/XX/2000). A criminal history
check of BRYANT shows that he is not a convicted felon.

6. On June 5, 2019, S/A Loy obtained a Federal Search Warrant for the
residence located at 12130 Asbury Park, Detroit, Michigan (19-mc-50849) issued
by Hon. Mona K. Majzoub. This residence is controlled by Trevon BRYANT.

7. On June 6, 2019, S/A Loy, along with other members of ATF, and
Detroit Police Department executed the above warrant. While clearing the
residence, agents located two individuals in the Northeast bedroom of the first
floor at which time Trevon BRYANT and the other individual were detained
coming from the bedroom. Once the residence was secured, a search was
conducted and following item was located:

a. One (1) loaded, Glock 26, 9mm, pistol, serial #REH351, with a Glock

2-
Case 2:19-cr-20452-VAR-EAS ECF No.1 filed 06/06/19 PagelD.4 Page4of5

Conversion kit attached, a laser sight attachment, an extended
magazine, serial #REH 351, located in a cooler in the Northeast
bedroom. Found and recovered by S/A DeVantier
8. S/A DeVantier advised BRYANT of Miranda rights and questioned
him relating to money, valuables, firearms and narcotics within the residence.
BRYANT denied any knowledge of money, valuable, firearms or narcotics in the
residence. Once firearm was located, again S/A DeVantier questioned BRYANT
about the firearm found in his bedroom. BRYANT acknowledged ownership of the
firearm, the Glock Conversion Kit attached, and stated he fired the firearm and it
functioned fully automatic.
9. I know based on my training and experience as a Special! Agent with
ATF as well as conversations with other individuals who are employed by ATF
that the One (1) loaded, Glock 26, 9mm, pistol, serial #REH351, with a Glock
Conversion kit attached, a laser sight attachment, and extended magazine is
considered an NFA firearm that was not registered to BRYANT in the National

Firearms Registration and Transfer Record.
Case 2:19-cr-20452-VAR-EAS ECF No.1 filed 06/06/19 PagelID.5 Page5of5

Conclusion
10. Based on the above information, I have probable cause to believe that
Trevon BRYANT, was in possession of the above described firearm which is in
violation of Title 26 U.S.C., Sec. 5681(d) Possessing an unregistered firearm and

26 U.S.C. 5681(k) Possessing an imported firearm.

Joshypoy oe
Buréau of Alcoho&Tobacco, Firearms and

Explosives

Sworn to and subscribed before C the 6" of June, 2019

CMa | er

Hon. Mona K. Majzoub AJ
United States Magistrate Judge

 

JUN 0 6 2019
Dated:
